J              Case 1:19-cr-00144-AKH Document 94 Filed 09/23/20 Page 1 of 2

                                                                                    USDCS NY
                                                                                                                         ,,
                                                                                                                         !

                                                                                    DOCU ENT
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                                  . ELECT ONICALL y
                                                                                   v OC#:
                                                                                                             IIU    !)   II
                                                                                                                         l/
    -------------------------------------------------------------- X                        -r-----::::--:f---1--


    UNITED STATES OF AMERICA,
                                                                        ORDER
                 -against-
                                                                        19 Cr. 144 (AKH)
     MICHOLS ORSINI QUINTERO,

                                            Defendant.

     -------------------------------------------------------------- X

    AL VINK. HELLERSTEIN, U.S.D.J.:

                     Today, September 24, 2020, I held a telephonic pretrial confereny for Defendant

    Michals Orsini Quintero. Counsel for Defendant Victor Mones Coro was presen as well. As

    ordered on the record:

                         1. The Government's letter to the Court, copying counsel for Orsini

                              Quintero, dated September 22, 2020, shall remain under se 1.

                         2. The Government's ex parte letter to the Court, dated Septe ber 22, 2020,

                              shall be sealed. By September 24, 2020, the Government hall submit for

                              in camera review proposed redactions. Following my revi w, the

                              Government shall provide the letter, with approved redacti ns, to counsel

                              for Orsini Quintero on an attorneys' eyes only basis.

                         3. Any letters provided to counsel for Orsini Quintero shall o provided with

                              the same restrictions to counsel for Mones Coro.

                         4. The Government shall complete production of all discove            by October

                              23, 2020.
         Case 1:19-cr-00144-AKH Document 94 Filed 09/23/20 Page 2 of 2



               5. The parties shall appear for a pretrial conference on Octob r 28, 2020, at

                  11 :00 a.m. Time is excluded until then pursuant to 18 U.S C. §

                  3161 (h)(7).

               6. By November 9, 2020, the parties shall submit a joint lette declaring all

                  pretrial motions and setting forth a proposed schedule for

            SO ORDERED.
                      2..}
Dated:      September ~, 2020
            New York, New York
                                                 United States District Judge




                                            2
